         Case 1:21-mj-00159-ZMF Document 1-1 Filed 01/25/21 Page 1 of 6




                                   STATEMENT OF FACTS

        On January 6, 2021, your affiant, Jonathan J. Begor, was on duty and performing my
official duties as a Task Force Officer. Specifically, I am assigned to the FBI-New York Division
Joint Terrorism Task Force and tasked with investigating criminal activity in and around the
Capitol grounds. As a Task Force Officer, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police.
Restrictions around the U.S. Capitol include permanent and temporary security barriers and posts
manned by U.S. Capitol Police. Only authorized people with appropriate identification were
allowed access inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol
was also closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
         Case 1:21-mj-00159-ZMF Document 1-1 Filed 01/25/21 Page 2 of 6




        Your affiant has reviewed multiple videos seen by and provided to the FBI by multiple
tipsters. In these videos, the individual taking the video is participating in the events in
Washington, D.C. on January 6, 2021, including participation in the riots on the U.S. Capitol
Grounds and inside the U.S. Capitol Building at the time of the certification proceedings described
above. Specifically, the videos show the person taking the video marched onto the Capitol building
property while people chant “whose house? Our house!” The videos show multiple people actively
damaging scaffolding and police barriers around the Capitol building and the individual recording
ultimately enters into the Capitol building. The video shows the individual recording the video
moving through various halls and corridors inside the U.S. Capitol Building, as shown by the two
screenshots from the video below:




        While inside the Capitol building, the individual taking the video records Law
Enforcement Officers retreating from the impeding rioters all while the individual continues to
walk throughout the Capitol building. The person taking the video can also be heard on the audio
supporting the actions of other persons engaged in disorderly conduct on the U.S. Capitol Grounds
and U.S. Capitol Building.

        The above-referenced videos were captured via the application Snapchat. The videos show
the Snapchat usernames will vogel and willvogelmusic. The emoji created alongside both
usernames is consistent with the actual appearance of WILLIAM VOGEL in other photographs
obtained pursuant to this investigation. Numerous tipsters contacted the FBI to report these videos
and the subsequent posting of these same videos on Facebook. Tipster 1, who has known VOGEL
socially for several years, recognized the Snapchat user “will vogel” to belong to WILLIAM
         Case 1:21-mj-00159-ZMF Document 1-1 Filed 01/25/21 Page 3 of 6




VOGEL of Pawling, NY and claimed to be “100% sure” that the voice of the person taking the
video and narrating was the voice of WILLIAM VOGEL. Tipster 2 saw videos from what Tipster
2 described as the personal Snapchat account of WILLIAM VOGEL posted to the personal the
Facebook account belonging to WILLIAM VOGEL. Tipster 2, who has known WILLIAM
VOGEL socially for several years, verified that both accounts belong to WILLIAM VOGEL of
Pawling, NY. Tipster 3 saw a video from the Snapchat account “will vogel.” Tipster 3, who has
known WILLIAM VOGEL socially for several years, verified that the account belongs to
WILLIAM VOGEL of Pawling, NY. Tipster 4, who has known VOGEL socially for several years,
saw a video on Facebook and verified that the Facebook account as well as the related Snapchat
account belongs to WILLIAM VOGEL of Holmes, NY, which is a mailing address for Pawling,
NY. Tipster 4 also stated that WILLIAM VOGEL is “very vocal” about being at the “Stop the
Steal” rally in Washington, D.C., which took place on January 6, 2021, at the White House prior
to the riot at the U.S. Capitol. In fact, portions of the video described above, as viewed by your
affiant, appear to be in the area of the National Mall with WILLIAM VOGEL moving from the
area of the rally to the area where he is seen engaged in the disorderly conduct on the U.S. Capitol
Grounds and inside the U.S. Capitol Building.

        As part of the investigation, WILLIAM VOGEL was identified as the account holder of
Facebook account “Will Vogel”. Facebook subscriber records confirm that the account holder
identifies himself with name Will Vogel, verified his phone number as +1-***5-***-1324, gave
his current city as Pawling, NY, registered his email and Facebook confirmed the user’s mobile
device type as a Samsung SM-G955U1. Data searches through multiple services identified one
WILLIAM VOGEL, with a legal address in the Town of Pawling, NY. Google documentation
confirms that the user of the same email address mentioned above is ‘Will Vogel’. Additionally,
data searches affirm that WILLIAM VOGEL is the user of phone number ***-***-1324, which is
serviced by AT&T/Cingular Wireless. Records from AT&T confirm that ***-***-1324 is used on
a Samsung SM-G955U1 cellular phone.

        Additionally, the FBI was able to confirm that WILLIAM VOGEL had a mailing address
in Holmes, New York, and had an active registration of a vehicle with New York plates, with
license plate number “***-4369.”

        Your affiant also reviewed information from the license plate reader (“LPR”) system from
a number of states. This system showed the car registered to WILLIAM VOGEL with license plate
number “***-4369,” leaving New York, driving southbound, on the Henry Hudson Bridge in New
York, at approximately 6:06:08 A.M. on January 6, 2021. The car was then captured by the LPR
system driving southbound over the Delaware Memorial Bridge, connecting New Jersey and
Delaware, at approximately, 7:54:31 A.M. The same car was then seen driving by the LPR system
in a number of locations in Maryland in the morning of January 6, 2021. First, it was seen driving
southbound through Maryland at approximately 8:44:56 A.M. on the JFK Memorial Highway.
Then, the car was captured driving southbound through Baltimore on the Harbor Tunnel Thruway
at approximately 9:15:27 A.M. There were no other known LPR hits until the late afternoon, when
WILLIAM VOGEL’s vehicle was again captured in Maryland, this time driving northbound.
Specifically, the vehicle was pictured at approximately 4:58:24 P.M. driving northbound in Anne
Arundel County, Maryland. The LPR system then captured the vehicle at approximately 8:12:29
P.M. on January 6, 2021 on the Harbor Tunnel Thruway in Baltimore. The car was also seen
         Case 1:21-mj-00159-ZMF Document 1-1 Filed 01/25/21 Page 4 of 6




driving on the JFK Memorial Highway, but this time northbound at 8:44:01 P.M. on January 6,
2021. Finally, the LPR system showed this car belonging to WILLIAM VOGEL, returning to New
York, driving on George Washington Bridge, at 23:59:22 P.M. on January 6, 2021. This LPR
evidence shows that WILLIAM VOGEL left New York in his car, early on January 6, 2021 before
the riots at the Capitol, and then departed after the riots, driving through Maryland back to New
York that evening.

       Records from Facebook show that WILLIAM VOGEL uses the aforementioned Facebook
account regularly to post and communicate with others. On January 7, 2021, WILLIAM VOGEL
communicated via his Facebook account with USER 1, a Facebook friend of VOGEL, by sending
USER 1 a video of the riot and occupation of the U.S. Capitol building using Facebook’s
messenger service. USER 1 responded that he/she saw a picture of WILLIAM VOGEL “in dc”
after which the two discussed the events of January 6, 2021. USER 1 then sent the following photo
to WILLIAM VOGEL:




         In the photo, WILLIAM VOGEL can be seen carrying a large red hat and a jacket. In a
photo from the LPR Reader hit on JFK Memorial Highway in Cecil County, MD from 8:44 AM
on January 6, 2021, provided below, WILLIAM VOGEL can be seen wearing what appears to be
the same jacket while driving his vehicle and with what appears to be the same large red hat sitting
in the front passenger seat area.
         Case 1:21-mj-00159-ZMF Document 1-1 Filed 01/25/21 Page 5 of 6




      WILLIAM VOGEL also previously posted a photo of himself, shown below, on his
Facebook account wearing what appears to be the same large red hat.




       On January 7, 2021, WILLIAM VOGEL sent USER 2, another Facebook friend of
VOGEL’s, the video of his actions on January 6, 2021 via Facebook’s messenger service. USER
2 asked WILLIAM VOGEL “did you take that?” WILLIAM VOGEL replied,” yes ma’am” and
went on to state “So they have these shadow twitter accounts and they're trying to report me to the
FBI/DOJ and put me away for 10 years for Domestic Terrorism, because of my snapchat story,
         Case 1:21-mj-00159-ZMF Document 1-1 Filed 01/25/21 Page 6 of 6




where I simply walked into the lobby of the capital” and “And didn’t even film anything crime
wise”.

        On January 6, 2021, WILLIAM VOGEL had another conversation using Facebook’s
messenger service with USER 3, another Facebook friend of VOGEL’s, during which VOGEL
sent a location verifying that he was in Washington D.C. Thereafter VOGEL and USER 3 sent
multiple messages back and forth to include WILLIAM VOGEL sending USER 3 the
aforementioned video. During the ensuing messages, WILLIAM VOGEL references “stop the
steal 2021,” meeting “a few Capitol officers,” and also shares an additional video taken from the
top of the West Front steps of the Capitol building facing Pennsylvania Avenue N.W., Washington,
D.C. The two continue to talk about WILLIAM VOGEL’s involvement during the riotand their
thoughts on WILIAM VOGEL’S criminal culpability.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
WILLIAM VOGEL violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that WILLIAM VOGEL
violated 40 U.S.C. § 5104(e)(2)(D) & (G). (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress
or either House of Congress, or the orderly conduct in that building of a hearing before, or any
deliberations of, a committee of Congress or either House of Congress; and (G) parade,
demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      TFO Jonathan J. Begor
                                                      FBI-New York

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 25th day of January 2021.
                                                                            2021.01.25
                                                                            15:30:44 -05'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
